DETAILED ACTION
The following is a first office action upon examination of application number 16/515070. Claims 1-20 are pending in the application and have been examined on the merits discussed below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, 9-13, 15-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-11 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 12-19 are directed to a system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. 
computer readable storage medium. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customer meaning of machine accessible storage medium. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). A claim drawn to such a machine accessible storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation "non-transitory" to the claim.  
(Step 2A) The claims recite an abstract idea instructing how to identify changes related to food consumption to provide required service based on load data, which is described by claim limitations reciting: receiving sensor load data over time from a customer table; analyzing the sensor load data during a waiting time between a time of one or more customers arriving at the table and a time of consumables being served to the table to learn background noise data of the one or more customers; analyzing the sensor load data during a dining time after the time of consumables being served to the table to detect one or more events that require a service action, wherein analyzing the sensor load data during the dining time removes the learnt background noise data to distinguish sensor load data changes relating to consumption of the consumables on the table; and outputting event detection notifications to prompt the required service action. The identified recited limitations in the claims describing identifying changes related to food consumption to provide required service based on load data (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices, commercial interactions and interactions between people, or alternatively, the “Mental Processes” grouping of abstract ideas since the identifying changes related to food consumption to provide required service based on load data (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 12 (i.e., the processor and a memory configured to provide computer program instructions to the processor to execute the function of components; sensor data receiving component; waiting time analyzing component; dining time analyzing component; and output component) and claim 20 (i.e., the computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor), do not add a meaningful limitations to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of these additional elements offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer.
Additional elements in claims 13, do not yield an improvement to the computer or technology; further these additional elements only add extra-solution activities (data gathering). Similarly, elements in claim 19 related to a visual display for displaying event detection notifications provided by the output component only add extra-solution activities (data display/output). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the processor and memory additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer  In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10, 12, 13, 16, 19, and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0083991 (Ghosh).

As per claim 1, Ghosh teaches: a computer-implemented method comprising: receiving sensor load data over time from a customer table; ([0035] In one example, each weight sensor may detect, and wait time management controller 154 receive, relative changes in the weight on a dining table throughout the duration of a meal)
analyzing the sensor load data during a waiting time between a time of one or more customers arriving at the table and a time of consumables being served to the table to learn background noise data of the one or more customers; ([0035] In one example, each weight sensor may detect, and wait time management controller 154 receive, relative changes in the weight on a dining table throughout the duration of a meal. In one example, wait time management controller 154 may receive a first weight measurement from a weight sensor when new customers are first seated at a table to detect a baseline weight of any non-consumable items that may be placed on the table by the new customers. In one example, wait time management controller 154 may detect the first seating weight by detecting a baseline weight for the table with place settings to a first jump in weight.
analyzing the sensor load data during a dining time after the time of consumables being served to the table to detect one or more events that require a service action, wherein analyzing the sensor load data during the dining time removes the learnt background noise data to distinguish sensor load data changes relating to consumption of the consumables on the table; and ([0037] … For example, wait time management controller 154 may determine that when there is a steady decrease in weight measurements in conjunction with consistent metal sound signals indicative of cutlery movement, that a meal is being consumed and may determine that when the weight measurements for a table reach the initial baseline weight or do not change for a period of time in conjunction with few or no metal sound signals received for a period of time, the customers are done consuming a meal. [0050] … wait time management controller 154 may access an item baseline weight database 230 to determine the baseline weight of the container in which consumable product is typically placed, such as the baseline weight of a plate. Wait time management controller 154 may record a first weight reported by a weight sensor for an item as the maximum weight, and subtract the baseline weight of the container in which the consumable portion of the item is typically placed, to determine a weight of the consumable portion of the item. Wait time management controller 154 may then track the remaining consumable portion of an item, estimate a remaining amount of time to consume a particular item, and detect when a particular item is fully consumed or has been set aside, when there are no changes in weight over a period of time [0055] … management controller 154 may calculate, based on the amount of time that an individual table weight has remain unchanged, the total table weight in comparison with the baseline weight for the table, and average time to process and pay a bill, a wait time estimate for the table to be available for a next customer decreasing to "5 minutes" and track a table status of "meal finished, billing started".
outputting event detection notifications to prompt the required service action ([0055] …track a table status of "meal finished, billing started"). 

As per claim 2, Ghosh teaches: wherein receiving sensor load data includes receiving data relating to a total load on the table, ([0031] … In one example, weight sensor 112 measures the total weight on a table) a load distribution on the table, and ([0047] … attached weight sensor 214 is attached to item 212 delivered to a table 210 and attached weight sensor 220 is attached to item 218 delivered to table 210. In one example, attached weight sensor 214 periodically outputs an item weight 216 indicating a current weight or change in weight of item 212, read by receiver 140, and attached weight sensor periodically outputs an item weight 222 indicating a current weight or change in weight of item 218 [0052] In one example, wait time management controller 154 may track, calculate, and output, for each order placed for a table, real time item weights, wait time estimates, and table status. For example, at reference numeral 280, wait time management controller 154 may track a weight of "item A", which may refer to item 212, of "1 lb", a weight of "item B", which may refer to item 218, of "2 lb", a total weight of the items of "3 lb", and a total table weight, as reported by weight sensor 112, of "8 lb".) impulse data in the form of a sudden change in load on the table ([0035] … may detect additional weights throughout the duration of a meal, as drinks are refilled, as other consumable items are placed on the table, consumable items are consumed from plates reducing the weight on the table, and plates are removed from the table).

As per claim 6, Ghosh teaches: wherein analyzing the sensor load data during the dining time to detect one or more events that require a service action includes detecting an addition of consumable load data and monitoring the consumable load data until a plateau indicating a required service action ([0037] …when there is a steady decrease in weight measurements in conjunction with consistent metal sound signals indicative of cutlery movement, that a meal is being consumed and may determine that when the weight measurements for a table reach the initial baseline weight or do not change for a period of time in conjunction with few or no metal sound signals received for a period of time, the customers are done consuming a meal. [0055] …based on the amount of time that an individual table weight has remain unchanged, the total table weight in comparison with the baseline weight for the table, … and track a table status of "meal finished, billing started").

As per claim 10, Ghosh teaches: including receiving details of the consumables ordered by the one or more customers and comparing known loads of the consumables to the sensor load data to determine that all consumables have been provided to the table ([0036] In one example, while order management controller 152 may manage the dishes ordered by a customer, not all items brought to a table may be registered through order management controller 152. For example, refills on drinks and other items on a table may not be added to an order for the table as managed by order management controller 152. By detecting weight measurements from weight sensors on the table, wait time management controller 154 may detect and track the progress of a meal, based on the weight of the table, including tracking the progress of items brought to a table [0049] … In one example, wait database 160 may connect with order management controller 152 to determine the identifiers of items placed as part of an order for table 210 and to update table identifier 162 in wait database 160 with identifiers for each of item 212 and item 218 set for delivery to table 210 [0051] In addition, management system 150 may track, for each order placed for a table, by table identifier, through order management controller 152, the progress of preparation of items for each table, the items delivered to each table, and the number of items remaining to be prepared and delivered to each table. Management system 150 may further track, through wait time management controller 154, based on the item weight information, the progress of consumption of each item delivered to each table and the progress of clearing items from a table. Wait time management controller 154 may monitor, based on the progress of preparation of items for each table, the items remaining to be delivered to a table).

As per claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. Additionally, Ghosh teaches: a processor and a memory configured to provide computer program instructions to the processor to execute the function of components of a service analyzing system ([0007] … a system comprises one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories).

As per claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

As per claim 19, Ghosh teaches: a central console including a visual display for displaying event detection notifications provided by the output component ([0028] … For example, management system 150 may also manage an order management controller 152 that manages one or more of the functions for one or more interfaces through which orders are placed by service area, including, but not limited to, outputting order information to a meal preparation area, tracking when items for an order are ready, tracking when items for an order are picked up for delivery to a service area, and managing billing for each order. [0052] In one example, wait time management controller 154 may track, calculate, and output, for each order placed for a table, real time item weights, wait time estimates, and table status. [0055] … based on the amount of time that an individual table weight has remain unchanged, the total table weight in comparison with the baseline weight for the table, and average time to process and pay a bill, a wait time estimate for the table to be available for a next customer decreasing to "5 minutes" and track a table status of "meal finished, billing started". [0092] … one or more graphical display devices).

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. Additionally, Ghosh teaches: a … a system comprises one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 8, 14, 17, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0083991 (Ghosh); in view of US 2020/0342274 (ElHattab).

As per claim 3, Ghosh teaches: wherein analyzing the sensor load data during the waiting time includes using the sensor load data as a training set for a … algorithm to identify background noise data for one or more customers ([0035] In one example, each weight sensor may detect, and wait time management controller 154 receive, relative changes in the weight on a dining table throughout the duration of a meal. In one example, wait time management controller 154 may receive a first weight measurement from a weight sensor when new customers are first seated at a table to detect a baseline weight of any non-consumable items that may be placed on the table by the new customers. In one example, wait time management controller 154 may detect the first seating weight by detecting a baseline weight for the table with place settings to a first jump in weight [0062] …management controller 154 may use the weight stored in baseline table weight 330 as the minimum weight for the table to track against for the particular party, for tracking the progress of the particular party at the table. [0106]).
	Although not explicitly taught by Ghosh, ElHattab teaches: a machine learning algorithm ([0062] …a machine learning model).
	One of ordinary skill in the art would have recognized that applying the teachings of ElHattab to the system of Ghosh would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of machine learning in the identification of noise data.

As per claim 7, although not explicitly aught by Ghosh, ElHattab teaches: including modeling multiple events that require a service action in the form of a pattern of sensor load data over time and wherein analyzing the sensor load data during the dining time to detect one or more events that require a service action compares the sensor load data to the modeled events ([Abstract] …based on the sensor data, wherein the detected event corresponds to an event category; accessing an object model associated with the event type in response to detecting the event, wherein the object model defines a procedure to be applied by the event detection system to the sensor data [0020] …. An object model of a particular event or precursor to an event includes the event definitions of the event and precursors to the events and defines procedures or subroutines to be performed by the event detection system in response to detecting an event [0023] … a neural network or machine learned model may be trained to recognize features or signals corresponding to certain types of objects that correspond with an event definition (e.g., signage, a stop sign, yield, children crossing, rail-road, etc.). In some embodiments, the signals detected may also include gestures performed by an occupant of a vehicle (e.g., a peace sign). Responsive to recognizing the features that correspond to the object associated with the event definition, the event detection system may access an object model associated with the corresponding event definition. An object model defines procedures and subroutines to be performed by the event detection system [0024]).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Ghosh with the aforementioned teachings of ElHattab with the motivation of detecting events based on sensor data collected at one or more sensor devices (ElHattab [0001]). Further, one of ordinary skill in the art would have recognized that applying the teachings of ElHattab to the system of Ghosh would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of event models in predicting customer service needs.

As per claim 8, Ghosh teaches: wherein the analyzing of the sensor load data during the dining time is carried out by a machine … using prior labelling of behavior of sensor load data over time … ([0037] …wait time management controller 154 may determine that when there is a steady decrease in weight measurements in conjunction with consistent metal sound signals indicative of cutlery movement, that a meal is being consumed and may determine that when the weight measurements for a table reach the initial baseline weight or do not change for a period of time in conjunction with few or no metal sound signals received for a period of time, the customers are done consuming a meal [0055] …based on the amount of time that an individual table weight has remain unchanged, the total table weight in comparison with the baseline weight for the table, … and track a table status of "meal finished, billing started").
Although not explicitly taught by Ghosh, ElHattab teaches: wherein the analyzing of the sensor load data … is carried out by a machine learning algorithm using prior labelling of  …For example, a neural network or machine learned model may be trained to recognize features or signals corresponding to certain types of objects that correspond with an event definition (e.g., signage, a stop sign, yield, children crossing, rail-road, etc.). [0043]  …the sensor data module 202 may include a machine learned model or neural network trained to recognize features corresponding to certain types of objects (e.g., signage, a stop sign, yield, children crossing, rail-road, etc.), and to receive sensor data, and output a result that includes an identification of an object. [0062]).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Ghosh with the aforementioned teachings of ElHattab with the motivation of detecting events based on sensor data collected at one or more sensor devices (ElHattab [0001]). Further, one of ordinary skill in the art would have recognized that applying the teachings of ElHattab to the system of Ghosh would have yielded predictable results and doing so would have been recognized by those of ordinary skill 

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies.

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 8, above; therefore, the same rejection applies.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0083991 (Ghosh); in view of US 2020/0342274 (ElHattab); in view of US 2014/0379175 (Mittermeier).

As per claim 9, Ghosh teaches: wherein the analyzing of the sensor load data during the dining time is carried out …([0008] … The stored program instructions comprise program instructions to dynamically estimate, based on a rate of a percentage of change of the at least one weight over the period of time and one or more types of sound of the at least one sound for the service area, one or more wait times until a completion of use of the service area. [0035] … Based on the weight measurements reported by the sensors, wait time management controller 154 may detect additional weights throughout the duration of a meal, as drinks are refilled, as other consumable items are placed on the table, consumable items are consumed from plates reducing the weight on the table, and plates are removed from the table).
 … determine that the first gesture event exceeds a similarity threshold value and has a maximum similarity to the detected movement sequence in relation to the other predefined gesture events. [0042] … detecting one or more predefined gesture events on the basis of the received sequence of sensor signals [0054] … unit 220 compares the received sequence of sensor signals to predefined gesture events, which are stored in the memory module 225 of the supervision unit 220. Upon detection of a gesture event, the supervision unit 220 (for example, the control module 223) initiates the execution).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Ghosh with the aforementioned teachings of Mittermeier with the motivation of recognizing use gestures/events (Mittermeier [0044][0045]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Mittermeier to the system of Ghosh would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for use of a similarity thresholds in evaluating collected data against modeled gestures/events.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0083991 (Ghosh); in view of US 2018/0310892 (Perschbacher).

As per claim 11, Ghosh teaches: detected events for multiple tables ([0030] …a restaurant area may include additional or alternate tables and additional or alternate types and amounts of sensors positioned proximate to each. [0035] … Based on the weight measurements reported by the sensors, wait time management controller 154 may detect additional weights throughout the duration of a meal, as drinks are refilled, as other consumable items are placed on the table, consumable items are consumed from plates reducing the weight on the table, and plates are removed from the table [0058] …receiver 140 may receive multiple table weights and multiple table sounds, from a selection of multiple tables).

	Although not explicitly taught by Ghosh, Perschbacher teaches: prioritizing detected events …. based on service parameters ([Abstract] …prioritizer circuit to generate an event priority indicator for the detected medical event, using a comparison between the detected medical event and the physiological data associated with patient historical medical alerts [0013] …identify a prolific alert patient, the prolific alert patient having a quantity of historical medical alerts exceeding a threshold value (e.g., a threshold quantity value) during a specified time period. The output circuit may be configured to adjust the priority of the detected medical event using the identification of the prolific alert patient. [0036]).
One of ordinary skill in the art would have recognized that applying the teachings of Perschbacher to the system of Ghosh would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the prioritization of detected user events that require urgent action/service.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0217536 (Camp) – discloses the use of weight sensors on a table to detect measurements, movements, item consumption and required service ([0034][0043]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683